Citation Nr: 0523719	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant had active military service from July 1992 to 
June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma, which denied the appellant's 
claim for educational assistance under Chapter 30, Title 38, 
United States Code.  The appellant filed a timely appeal to 
this adverse determination.   


FINDINGS OF FACT

1.  The appellant served on active duty from July 24, 1992 to 
June 9, 1995, a period of 34 months and 16 days.  

2.  The appellant first entered into active duty after June 
30, 1985.  

3.  The appellant did not serve at least three years of 
continuous active duty in the Armed Forces, and his initial 
period of active duty was not less than three years.  

4.  The appellant was not discharged or released from active 
duty because of a service-connected disability; a medical 
condition which preexisted service on active duty and which 
the VA determines is not service connected; for hardship; for 
the convenience of the Government after completing 20 months 
of a less than 3-year enlistment or 30 months of a 3-year or 
more enlistment; involuntarily for the convenience of the 
Government as a result of a reduction in force; or for a 
physical or mental condition not characterized as a 
disability and not due to misconduct but determined to have 
interfered with duty.   





CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 
(West 2002); 38 C.F.R. § 21.7042 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a December 2003 decision letter, the RO informed the 
appellant that his claim for educational assistance under 
Chapter 30, Title 38, United States Code, was denied because 
under applicable VA law, he did not meet the basic 
eligibility requirements.  Thus, in this regard, although the 
Board recognizes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law 
(see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), nevertheless, in a case such as this, where the 
pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Manning v. Principi, 16 Vet. App. 
534 (2002); Barger v. Principi, 16 Vet. App. 132 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board has 
decided the appeal on the current record without any further 
consideration of the VCAA, and will deny the appellant's 
claim solely because of a lack of entitlement under the law.   

In this case, the appellant contends that he is eligible for 
Chapter 30 educational assistance benefits based on service 
from July 1992 to June 1995.  He maintains that at the time 
of his discharge, he was told by a "chaptering" counselor 
that his discharge was at the convenience of the government.

Regulations provide that an individual may be entitled to 
educational assistance in certain circumstances under Chapter 
30, Title 38 of the United States Code.  Under 38 U.S.C.A. § 
3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), eligibility may 
be established when an individual first entered into active 
duty as a member of the Armed Forces after June 30, 1985.  
The individual also must demonstrate that he or she served at 
least three years of continuous active duty, or at least two 
years if the individual's initial period of active duty is 
less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 
C.F.R. § 21.7042(a)(2).

A Chapter 30 Department of Defense (DOD) Data Record (a 
computer generated form) shows that the appellant enlisted 
for a 4-year service period.

The appellant's DD Form 214-Automated, Certificate of Release 
or Discharge From Active Duty, shows that he served in the 
United States Army from July 24, 1992 to June 9, 1995.  
According to the DD Form 214, the appellant's discharge was 
honorable; the separation authority was "AR 635-200, CHAP 
9;" the separation code was "JPC;" and the narrative 
reason for separation was "DRUG REHABILITATION FAILURE."  

As shown in the appellant's DD Form 214, the appellant first 
entered into active duty on July 24, 1992.  Therefore, he has 
satisfied the first prong of 38 U.S.C.A. § 3011 and 38 C.F.R. 
§ 21.7042.  However, the appellant has failed to satisfy the 
second prong as the evidence of record reflects that he did 
not serve for three years of continuous active duty, nor was 
his initial period of active duty less than three years.  
Based on his separation date of June 9, 1995, the Board 
calculates that he served 2 years, 10 months, and 16 days of 
his 4-year enlistment.  As this time period is less than the 
three years of continuous active duty service required by 
law, entitlement to Chapter 30 educational assistance 
benefits may not be granted.

The Board notes that an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provision may 
nevertheless be entitled if he was discharged or released 
from active duty for (1) a service-connected disability, (2) 
for a medical condition which preexisted service on active 
duty and which the VA determines is not service connected, 
(3) for hardship, (4) for the convenience of the Government 
after serving 30 months of a 3-year or more enlistment or 20 
months of a less than 3-year enlistment, (5) involuntarily 
for the convenience of the Government as a result of a 
reduction in force, or (6) for a physical or mental condition 
not characterized as a disability and not due to willful 
misconduct but that did interfere with the individual's 
performance of duty.  38 U.S.C.A. § 3011(a)(1)(B) ; 38 C.F.R. 
§ 21.7042(a)(5).

The appellant has not established that he was discharged or 
released for any of the above-noted reasons.  As previously 
stated, the appellant's DD Form 214 notes that he was 
released from service because of drug rehabilitation failure.  
In this regard, an electronic mail printout, dated in 
February 2004, shows that at that time, the United States 
Department of the Army, Education Incentives and Counseling 
Branch, advised VA that the appellant's reason for separation 
code was "JPC," which was "Other," based on his drug 
rehabilitation failure.  In addition, on the appellant's 
Chapter 30 DOD Data Record, the separation reason is listed 
as "OTH" for other, rather than "COG" for convenience of 
the government.  Thus, official service records contradict 
the appellant's assertion that he was discharged for the 
convenience of the government.  While the evidence reflects 
that the appellant completed at least 30 continuous months of 
active duty (he completed 34 months of active duty of his 4-
year commitment), the evidence does not reflect that the 
appellant was released from active duty for the convenience 
of the government, or for any disability, or for conditions 
interfering with duty (discharge code [CWID]).     

Based on the foregoing, the Board finds that the appellant 
has failed to meet basic service eligibility requirements 
provided by law.  Therefore, he is not entitled to Chapter 30 
educational assistance.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis, 6 Vet. App. at 426, 430.   







ORDER

The appellant's claim for entitlement to Chapter 30 
educational assistance is denied.  





	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


